IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BRUCE A. ROWAN,                          §
                                             §
           Defendant Below,                  §   No. 341, 2020
           Appellant,                        §
                                             §   Court Below—Superior Court
           v.                                §   of the State of Delaware
                                             §
    STATE OF DELAWARE,                       §   Cr. ID No. 0910020105 (K)
                                             §
           Plaintiff Below,                  §
           Appellee.                         §

                                Submitted: November 30, 2020
                                Decided:   December 22, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                          ORDER

          After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the Superior Court did

not err when it summarily dismissed the appellant’s second motion for

postconviction relief.          The appellant, Bruce A. Rowan, has not pleaded with

particularity new evidence of actual innocence or that a new, retroactive rule of

constitutional law renders his conviction invalid.1 Nor has Rowan asserted any claim

that the Superior Court lacked jurisdiction. 2




1
    Del. Super. Ct. Crim. R. 61(d)(2).
2
    Del. Super. Ct. Crim. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                         Justice




                                     2